              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                  DOCKET NO. 3:20-MC-96-RJC-DSC

UNITED STATES OF AMERICA,                     )
                                              )
                   Plaintiff,                 )
                                              )
             v.                               )
                                              )
APPROXIMATELY $60,587.00 IN US                )                 ORDER
CURRENCY SEIZED FROM THU ANH                  )
UNG ON OR ABOUT FEBRUARY 20,                  )
2020,                                         )
                                              )
ONE ROLEX WATCH SEIZED FROM                   )
THU ANH UNG ON OR ABOUT                       )
FEBRUARY 20, 2020, and                        )
                                              )
ONE BREITLING WATCH SEIZED                    )
FROM THU ANH UNG ON OR ABOUT                  )
FEBRUARY 20, 2020,                            )
                                              )
                   Defendants.                )



      THIS MATTER IS BEFORE THE COURT on the “Second Consent Motion

for Extension of Time to File Forfeiture Complaint.” For the reasons set forth in the

Motion, this Court hereby grants a forty-five-day extension to file the Complaint,

until and including October 19, 2020.

      SO ORDERED.

                                    Signed: September 3, 2020




                                          1
      Case 3:20-mc-00096-RJC-DSC Document 4 Filed 09/03/20 Page 1 of 1
